              Case 2:20-cv-01359-RSM Document 12 Filed 06/15/21 Page 1 of 3




 1                                                           Chief District Judge Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9

10 EZZEDDIN EZZEDDIN,                                   CASE NO. 20-cv-1359-RSM

11                                                      THIRD JOINT STIPULATION AND
                                  Plaintiff,
                                                        ORDER HOLDING CASE IN
12                         v.                           ABEYANCE

13 CHAD WOLF, et al.,
                                                        Noted for Consideration on:
14                                Defendants.           June 14, 2021

15

16                                      JOINT STIPULATION
17          On September 14, 2020, Plaintiff filed a complaint seeking an order from this Court
18 compelling the United States Citizenship and Immigration Services (“USCIS”) to adjudicate

19 Plaintiff’s I-589, Affirmative Asylum Application. On April 14, 2021, pursuant to the parties’

20 joint stipulation, the Court ordered this case be held in abeyance to allow USCIS to interview

21 Plaintiff at the San Francisco Asylum Office. Dkt. No. 10. The parties file the instant stipulation

22 in compliance with the Court’s order.

23          On June 2, 2021, USCIS interviewed Plaintiff at its San Francisco Asylum Office.
24 Accordingly, USCIS is now in the process of finalizing the adjudication of Plaintiff’s I-589

25 application and intends to have the adjudication completed within the next two weeks.

26          Accordingly, the parties hereby STIPULATE AND AGREE, AND JOINTLY
27 REQUEST, that the Court hold this matter in abeyance for thirty days to allow for adjudication


     JOINT STIPULATION AND PROPOSED MOTION                               UNITED STATES ATTORNEY
     HOLDING CASE IN ABEYANCE                                            700 STEWART STREET, SUITE 5220
     C20-1359-RSM- 1                                                       SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:20-cv-01359-RSM Document 12 Filed 06/15/21 Page 2 of 3




 1
     of Plaintiff’s application. The parties shall file a joint status report within thirty days after entry
 2
     of this Court’s order.
 3
             SO STIPULATED.
 4
             Dated this 14th day of June, 2021.
 5                                                   GARY GROTZ LAW FIRM
 6                                                   /s/ Grant T. Manclark
                                                     GRANT MANCLARK, WSBA#42719
 7
                                                     107 S Jackson Street, Suite 201
 8                                                   Seattle, WA 98144
                                                     Telephone No. (206) 625-0655
 9                                                   E-mail: grant@grotzlaw.com
                                                     Attorneys for Plaintiff
10

11
                                                     TESSA M. GORMAN
12                                                   Acting United States Attorney
13
                                                      /s/ Michelle R. Lambert
14                                                   MICHELLE R. LAMBERT, NY #4666657
                                                     Assistant United States Attorney
15                                                   United States Attorney’s Office
                                                     1201 Pacific Avenue, Suite 1201
16                                                   Tacoma, Washington 98402
17                                                   Phone: 253-428-3824
                                                     Email: michelle.lambert@usdoj.gov
18                                                   Attorneys for Defendants

19

20

21

22

23

24

25

26

27


      JOINT STIPULATION AND PROPOSED MOTION                                    UNITED STATES ATTORNEY
      HOLDING CASE IN ABEYANCE                                                 700 STEWART STREET, SUITE 5220
      C20-1359-RSM- 2                                                            SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
              Case 2:20-cv-01359-RSM Document 12 Filed 06/15/21 Page 3 of 3




 1
                                                  ORDER
 2
            The parties having so stipulated and agreed, the Court hereby ORDERS that this action
 3
     shall be held in abeyance for 30 days to allow USCIS to complete adjudication of Plaintiff’s
 4
     application. The parties shall file a Joint Status Report with the Court on or before 30 days. All
 5
     current deadlines, including Defendants’ time to respond to the complaint, are vacated.
 6

 7
            DATED this 15th day of June, 2021.
 8

 9

10

11
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


      JOINT STIPULATION AND PROPOSED MOTION                                UNITED STATES ATTORNEY
      HOLDING CASE IN ABEYANCE                                             700 STEWART STREET, SUITE 5220
      C20-1359-RSM- 3                                                        SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
